Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
	Claims 16-18, 22-25 and 29-41 were allowed.
The following is an examiner’s statement of reasons for allowance: it is not known in the prior art to 1) form a cell culture device comprising a glass or polymer layer having charged electrostatically bound molecules on the surface and a polyelectrolyte multilayer bound to the charged molecules wherein the PEM comprises 3-10 bilayers of oppositely charged polyelectrolytes that were deposited at a pH (claim 16) or wherein the pH is adjusted to a level during assembly (claim 23such that the PEM is a combination of PMAA and poly-L-histidine wherein the PEM releases 95% of the charged molecules into the cell composition over 7 days to achieve a concentration of 6ng per square centimeter of released charged molecules in the cell composition between 0 hours and 60 hours of in vitro expansion of the cell composition.  Further description of the criticality of pH adjustment was previously provided in the parent application of the current application in the form of an affidavit dated 12/24/2019.
The most pertinent prior art (previously referred to as Peterson)(wherein it should be noted that this Peterson is the same Amy Peterson listed as an applicant in the current application)  teaches a cell culture articles having charged molecules bonded to titanium substrate and further comprising a polyelectrolyte layer bound to the charged molecules. However, the product of Peterson is not formed in a manner such that one of ordinary skill in the art would expect the claimed release kinetics of the current claims.
Another prior art (USPGPub 2011/0274744) teaches that it is known in the prior art form cell culture articles from glass substrates but otherwise fails to cure the deficiencies of Peterson.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342.  The examiner can normally be reached on Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW J BOWMAN/Examiner, Art Unit 1717    

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717                                                                                                                                                                                                        ice